EXHIBIT 10.1

SECOND AMENDMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Second
Amendment"), dated as of November 7, 2001, is entered into by and among CROWN
PACIFIC LIMITED PARTNERSHIP, a Delaware limited partnership (the "Company"),
BANK OF AMERICA, N.A., as agent for the Banks (the "Agent"), and those financial
institutions parties to the Agreement (collectively, the "Banks") signatory
hereto.

 

RECITALS

 

A.            The Company, the Banks, and the Agent are parties to an Amended
and Restated Credit Agreement dated as of December 1, 1999, pursuant to which
the Agent and the Banks have extended certain credit facilities to the Company,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of April 20, 2001 and that certain Temporary Waiver to
Amended and Restated Credit Agreement (as so amended, the "Agreement").

 

B.            The Company, the Banks, and the Agent now hereby wish to amend the
Agreement in certain respects, all as set forth in greater detail below.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to them in the
Agreement.

 

2.             Amendments to the Agreement.

 

(a)           The definition of "Applicable Margin" set forth in Section 1.1 of
the Agreement is hereby deleted in its entirety, and a new definition of
"Applicable Margin" in the form of the definition of "Applicable Margin" set
forth on Exhibit A hereto is substituted therefor.

 

(b)           The definition of "EBITDA" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "EBITDA" in
the form of the definition of "EBITDA" set forth on Exhibit A hereto is
substituted therefor.

 

(c)           The definition of "Loan" set forth in Section 1.1 of the Agreement
is hereby deleted in its entirety, and a new definition of "Loan" in the form of
the definition of "Loan" set forth on Exhibit A hereto is substituted therefor.

 

(d)           The definition of "Maturity Date" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "Maturity
Date" in the form of the definition of "Maturity Date" set forth on Exhibit A
hereto is substituted therefor.

 

(e)           The definition of "Net Proceeds" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "Net
Proceeds" in the form of the definition of "Net Proceeds" set forth on Exhibit A
hereto is substituted therefor.

 

(f)            The definition of "Senior Note Agreements" set forth in
Section 1.1 of the Agreement is hereby deleted in its entirety, and a new
definition of "Senior Note Agreements" in the form of the definition of "Senior
Note Agreements" set forth on Exhibit A hereto is substituted therefor.

 


(g)           The definition of "Senior Notes" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "Senior
Notes" in the form of the definition of "Senior Notes" set forth on Exhibit A
hereto is substituted therefor.

 

(h)           A new definition of "Actual Cash Flow" in the form of the
definition of "Actual Cash Flow" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(i)            A new definition of "Forecasted Cash Flow" in the form of the
definition of "Forecasted Cash Flow" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(j)            A new definition of "1997 Senior Note Agreement" in the form of
the definition of "1997 Senior Note Agreement" set forth on Exhibit A hereto is
added to Section 1.1 of the Agreement in appropriate alphabetical order.

 

(k)           A new definition of "1997 Senior Notes" in the form of the
definition of "1997 Senior Notes" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(l)            A new definition of "Qualifying Tree Farm Sale" in the form of
the definition of "Qualifying Tree Farm Sale" set forth on Exhibit A hereto is
added to Section 1.1 of the Agreement in appropriate alphabetical order.

 

(m)          A new definition of "Restricted Subsidiary" in the form of the
definition of "Restricted Subsidiary" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(n)           A new definition of "Second Amendment Effective Date" in the form
of the definition of "Second Amendment Effective Date" set forth on Exhibit A
hereto is added to Section 1.1 of the Agreement in appropriate alphabetical
order.

 

(o)           A new definition of "Senior Funded Debt" in the form of the
definition of "Senior Funded Debt" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(p)           Section 2.7 of the Agreement is hereby deleted in its entirety,
and a new Section 2.7 in the form of the Section 2.7 set forth on Exhibit A
hereto is substituted therefor.

 

(q)           Section 2.8 of the Agreement is hereby deleted in its entirety,
and a new Section 2.8 in the form of the Section 2.8 set forth on Exhibit A
hereto is substituted therefor.

 

(r)            Section 7.2 of the Agreement is hereby deleted in its entirety,
and a new Section 7.2 in the form of the Section 7.2 set forth on Exhibit A
hereto is substituted therefor.

 

(s)           Section 7.4 of the Agreement is hereby deleted in its entirety,
and a new Section 7.4 in the form of the Section 7.4 set forth on Exhibit A
hereto is substituted therefor.

 


(t)            Section 7.15 of the Agreement is hereby deleted in its entirety,
and a new Section 7.15 in the form of the Section 7.15 set forth on Exhibit A
hereto is substituted therefor.

 

(u)           A new Section 7.17 in the form of Section 7.17 set forth on
Exhibit A hereto is added to the Agreement immediately succeeding existing
Section 7.16 thereof.

 

(v)           A new Schedule 1.1A in the form of Schedule 1.1A hereto is added
to the Agreement.

 

(w)          A new Schedule 2.7 in the form of Schedule 2.7 hereto is added to
the Agreement.

 

3.             Representations and Warranties.  The Company hereby represents
and warrants to the Agent and the Banks, as of the Second Amendment Effective
Date (as defined below), as follows:

 

(a)           Upon giving effect to this Second Amendment as of the Second
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.

 

(b)           The execution, delivery and performance by the Company of this
Second Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, notice to or action by, any person (including any Governmental
Authority) in order to be effective and enforceable.  The Agreement as amended
by this Second Amendment constitutes the legal, valid and binding obligations of
the Company, enforceable against it in accordance with its terms, without
defense, counterclaim or offset except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally or by equitable principles relating
to enforceability whether enforcement is sought in a proceeding at law or in
equity.

 

(c)           Upon giving effect to this Second Amendment as of the Second
Amendment Effective Date, all representations and warranties of the Company
contained in the Agreement are true and correct.

 

(d)           The Company is entering into this Second Amendment on the basis of
its own investigation and for its own reasons, without reliance upon the Agent
and the Banks or any other person.

 

4.             Certain Waivers.

 

The Banks hereby waive (i) compliance by the Company with the Indebtedness
Covenant for the fiscal quarter ended September 30, 2001 and (ii) the
requirements of Section 2.7 of the Credit Agreement with respect to any
disposition of property prior to the Second Amendment Effective Date other than
in respect of the property described on Schedule 5(d) to the Second Amendment to
the Amended and Restated Facility B Credit Agreement of even date herewith. 
This is a one-time waiver and is granted only for the limited purposes set forth
herein and shall be effective only in the specific circumstances provided for
above and only for the purposes for which given.

 

5.             Second Amendment Effective Date.  This Amendment will become
effective on November 7, 2001 or the first Business Day thereafter as of which
each of the following conditions precedent has been satisfied (the "Second
Amendment Effective Date"):

 


(a)           The Agent has received from the Company and the Required Banks a
duly executed original or facsimile counterpart of this Amendment (any such
facsimiles to be promptly followed by the originals thereof).

 

(b)           The "Second Amendment Effective Date" as defined in the Second
Amendment to the Amended and Restated Facility B Credit Agreement of even date
herewith has occurred or is occurring contemporaneously as of the Second
Amendment Effective Date hereunder.

 

(c)           The Agent has received an opinion of Andrews & Kurth LLP, as
counsel to the Company and the Partner Entities addressed to the Agent and the
Banks, in form and substance reasonably satisfactory to the Required Banks.

 

(d)            The Company shall have paid to the Agent, for the account of each
Bank that has executed a counterpart of this Amendment and delivered (by hard
copy or facsimile) the same to the Agent or its counsel by 5:00 p.m. (Charlotte,
North Carolina time) on the date hereof, a nonrefundable amendment fee in an
amount equal to such Bank's Commitment multiplied by 0.50%; which amounts the
Company hereby covenants to pay to the Agent for the account of such Banks on
demand.

 

(e)           The Company shall have paid all of the fees and other amounts due
and payable to Banc of America Securities LLC ("BAS"), including, without
limitation, the fees set forth in that certain Engagement Letter dated as of
August 28, 2001, between the Company and BAS.

 

6.              Reservation of Rights.  The Company acknowledges and agrees that
the execution and delivery by the Agent and the Banks of this Second Amendment
shall not be deemed to create a course of dealing or otherwise obligate the
Agent or the Banks to enter into similar amendments under the same or similar
circumstances in the future.

 

7.             Miscellaneous.

 

(a)            Except as herein expressly amended or waived, all terms,
covenants and provisions of the Agreement are and shall remain in full force and
effect and all references therein to such Agreement shall henceforth refer to
the Agreement as amended or waived by this Second Amendment.  This Second
Amendment shall be deemed incorporated into, and a part of, the Agreement.

 

(b)            This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns.  No third party beneficiaries are intended in connection with this
Second Amendment.

 

(c)            This Second Amendment shall be governed by and construed in
accordance with the law of the State of California.

 

(d)            This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

 

(e)           This Second Amendment, together with the Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein.  This Second Amendment supersedes all
prior drafts and communications with respect thereto.  This Second Amendment may
not be amended except in accordance with the provisions of Section 10.1 of the
Agreement.

 

(f)            If any term or provision of this Second Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Second Amendment
or the Agreement, respectively.

 

(g)           Company confirms its obligations under Section 10.4(a) of the
Agreement to reimburse the Agent for all costs and expenses including reasonable
attorneys' fees and expenses incurred by the Agent in connection with this
Second Amendment.

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the date first above written.

 

 

CROWN PACIFIC LIMITED PARTNERSHIP

 

 

 

By:

CROWN PACIFIC MANAGEMENT LIMITED PARTNERSHIP,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and as a Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as Syndication Agent and as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK OF MONTREAL,

 

as Co-Agent and as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Co-Agent and as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


 

 

ABN AMRO BANK, N.V.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BNP PARIBAS (Successor in Interest to Paribas)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIRST UNION NATIONAL BANK

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK HAPOALIM, B.M.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 


Exhibit A

 

"Applicable Margin" means, in respect of all Loans outstanding on any date, a
per annum rate equal to 3.50% for Offshore Rate Loans and 2.50% for Base Rate
Loans.

 

"Actual Cash Flow" means, with respect to the Company and its Subsidiaries on a
consolidated basis, (A) for the three quarter period ending on June 30, 2002 and
(B) for the four quarter period ending on September 30, 2002, an amount equal to
the sum of (i) EBITDA, plus/minus (ii) changes in working capital, plus
(iii) cash from asset sales, minus (iv) capital expenditures, minus (v) Interest
Expense, minus (vi) scheduled payments of principal (including payments under
capital leases) on all Indebtedness, minus (vii) mandatory prepayments of any
term Indebtedness or, to the extent accompanied by a permanent commitment
reduction, any revolving Indebtedness, minus (viii) voluntary prepayments of
Facility A Loans or, to the extent accompanied by a permanent commitment
reduction, the Facility B Loans and (ix) without duplication, plus/minus any
other changes in long-term assets and liabilities; provided, however, that
Actual Cash Flow shall be computed for these purposes without giving effect to
extraordinary items.

 

"EBITDA" means, for any period, and determined in accordance with GAAP for the
Company and its Subsidiaries on a consolidated basis, an amount equal to the sum
of (i) consolidated net income (or net loss) for such period, plus (ii) all
amounts treated as expenses for depreciation, depletion and interest and the
amortization of intangibles of any kind to the extent included in the
determination of such consolidated net income (or loss) for such period, plus
(iii) all accrued taxes on or measured by income to the extent included in the
determination of such consolidated net income (or loss) for such period;
provided, however, that EBITDA shall be computed for these purposes without
giving effect to extraordinary items.

 

"Forecasted Cash Flow" means, with respect to the three fiscal quarters of the
Company and its Subsidiaries ending on June 30, 2002 and the four fiscal
quarters of the Company and its Subsidiaries ending on September 30, 2002, the
amount set forth on Schedule 1.1A.

 

"Loan" has the meaning specified in subsection 2.1 and may be a Base Rate Loan
or an Offshore Rate Loan (each a "Type" of Loan).  The term "Loan" and "Facility
A Loan" are used herein interchangeably.

 

"Maturity Date" means the Revolving Termination Date.

 

"Net Proceeds" means the gross proceeds of the disposition or sale of property,
less (i) all reasonable expenses incurred in connection with such disposition or
sale of such property and (ii) with respect to the harvesting of excess timber
by the Company or any of its Subsidiaries pursuant to Section 8.4, all
reasonable expenses properly allocable to such harvesting of excess timber and
other costs incidental thereto.

 

"1997 Senior Note Agreement" means the Note Agreement dated as of
December 15, 1997, providing for the issuance and sale by the Company of the
1997 Senior Notes to the purchasers listed in the schedule of purchasers
attached thereto as Schedule I.

 

"1997 Senior Notes" means those certain senior promissory notes in the aggregate
principal amount of $91,000,000 issued and sold pursuant to the 1997 Senior Note
Agreement.

 


"Qualifying Tree Farm Sale" means the sale, in a single transaction or in a
series of related or unrelated transactions, of all of the land, timber,
improvements and other assets constituting (i) the Inland Tree Farm, (ii) the
Oregon Tree Farm or (iii) the Olympic and Hamilton Tree Farms located in
Washington State.

 

"Restricted Subsidiary" shall have the meaning assigned to such term in the
Senior Note Agreements as in effect on the Second Amendment Effective Date.

 

"Second Amendment Effective Date" shall have the meaning assigned to such term
in Section 5 of the Second Amendment to the Agreement dated as of
November 7, 2001.

 

"Senior Funded Debt" shall have the meaning assigned to such term in the Senior
Note Agreements as in effect on the Second Amendment Effective Date.

 

"Senior Note Agreements" means the 1994 Senior Note Agreement, the 1995 Senior
Note Agreement, the 1996 Senior Note Agreement and the 1997 Senior Note
Agreement.

 

"Senior Notes" means the 1994 Senior Notes, the 1995 Senior Notes, the 1996
Senior Notes and the 1997 Senior Notes.

 

2.7           Mandatory Prepayments of Loans; Mandatory Commitment Reductions.

 

(a)           Mandatory Prepayments.

 

(i)            (A)          Promptly following the consummation of a disposition
of property permitted by subsection 7.2(f), the Company shall prepay the
Facility A Loans in an amount equal to the sum of (1) 100% of the Net Proceeds
from such disposition minus (2) the sum, without duplication, of (x) the
portion, if any, of such Net Proceeds that is required to be applied to the
prepayment of the Facility B Loans in accordance with the terms of
Section 2.7(a)(i) of the Facility B Credit Agreement and (y) the portion, if
any, of such Net Proceeds that is required to be applied to the prepayment of
Senior Notes, the Facility B Loans and other Senior Funded Debt (other than the
Facility A Loans) in accordance with the terms of Section 4.10(a)(2)(iii)(A)(y)
of the Senior Note Agreements as in effect on the Second Amendment Effective
Date.

 

(B)           Promptly following the harvesting of excess timber by the Company
or any of its Subsidiaries pursuant to Section 7.4, the Company shall prepay the
Facility A Loans in an amount equal to the sum of (1) 100% of the Net Proceeds
of such excess harvest, minus (2) the portion, if any, of such Net Proceeds that
is required to be applied to the prepayment of Senior Notes, the Facility B
Loans and other Senior Funded Debt (other than the Facility A Loans) in
accordance with the terms of Section 4.12(ii)(A) of the Senior Note Agreements
as in effect on the Second Amendment Effective Date.

 

(C)           Unless a Qualifying Tree Farm Sale shall have been consummated,
(1) within 30 days following June 30, 2002, the Company shall prepay the
Facility A Loans by an amount equal to the amount in which Actual Cash Flow
exceeds Forecasted Cash Flow for the three quarter period ending on June 30,
2002 and (2) within 30 days following September 30, 2002, the Company shall
prepay the Facility A Loans by an amount equal to the amount in which Actual
Cash Flow exceeds Forecasted Cash Flow for the four quarter period ending on
September 30, 2002.

 

(D)          Prepayments to be made pursuant to this subsection 2.7(a)(i) shall
be applied, first, to prepay any Base Rate Syndicated Loans and, second, at the
Company's option, to Cash Collateralize (which cash collateral shall be applied
on the maturity date of their Interest Periods to prepay then outstanding
Offshore Rate Loans in the order of their maturities) or to prepay any Offshore
Rate Loans then outstanding (in the order of the maturity of their Interest
Periods).

 


(E)           Notwithstanding any provision to the contrary contained in this
Agreement, no prepayment of the Facility A Loans shall be required if and to the
extent that a different application of the net proceeds of any such disposition
of property is required under the terms of Section 4.10 or Section 4.12, as
applicable, of the Senior Note Agreements as in effect on the Second Amendment
Effective Date.

 

*****

 

(b)           Mandatory Commitment Reductions.  The Aggregate Commitment shall
be permanently reduced from time to time by the amount of any mandatory
prepayment of Facility A Loans required by subsection 2.7(a)(i).  Such permanent
reduction shall take effect upon the date the corresponding mandatory prepayment
is or would (if Facility A Loans were outstanding) be required by
subsections 2.7(a)(i) or 2.7(a)(iii) or, in the case of funds actually deposited
as cash collateral under those subsections, upon the application of such cash
collateral to the Facility A Loans.  Upon any such permanent reduction in the
Aggregate Commitment, the Commitment of each Bank shall automatically be reduced
by an amount equal to such Bank's ratable share of the reduction, effective as
of the earlier of the date that any corresponding prepayment is made or the date
by which such prepayment is due and payable hereunder.

 

(c)           General.  The Company shall pay, together with each prepayment
under this Section 2.7, accrued interest on the amount prepaid and any amounts
required pursuant to Section 3.4.

 

2.8           Repayment.

 

(a)           Repayment on Revolving Termination Date.   The Company shall repay
to the Banks in full on the Revolving Termination Date the aggregate principal
amount of any Loans outstanding on the Revolving Termination Date.

 

7.2           Asset Dispositions.

 

The Company will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease, contribute or otherwise convey, or grant options, warrants or
other rights with respect to, all or any part of its assets (including accounts
receivable and capital stock of Subsidiaries) to any Person, other than:

 

(a)           sales of timber, logs, lumber and other inventory in the ordinary
course of business for fair market value;

 

(b)           sales for fair market value of equipment, which is surplus,
worn-out or obsolete or no longer useful in the ordinary course of business;

 

(c)           [Intentionally omitted];

 

(d)           [Intentionally omitted];

 


(e)           exchanges of timberland for other timberland in the ordinary
course of business with Persons who are not Affiliates of the Company, if:

 

(i)            the timberland to be received in exchange is of at least an
equivalent fair market value to the timberland to be exchanged;

 

(ii)           the timberland to be received in exchange is located in the
United States; and

 

(iii)          the aggregate fair market value of all such timberlands exchanged
shall not exceed $50 million in the aggregate.

 

provided, however, that any exchange permitted by this subsection 7.2(e) may be
in the form of a tax deferred exchange so long as such tax deferred exchange is
completed within 180 days;

 

(f)            dispositions for fair market value thereof of assets not
otherwise permitted hereunder to Persons who are not Affiliates of the Company
if:

 

(i)            at the time of such disposition no Default or Event of Default
exists or shall result from such disposition;

 

(ii)           the Agent shall have received a certificate from a Responsible
Officer in substantially the form of Schedule 7.2(f)(ii); and

 

(iii)          the Company shall comply with the requirements of
Section 2.7(a)(i) in respect of the Net Proceeds of such disposition;

 

provided, however, that no disposition of assets which would cause the aggregate
amount of timber owned by the Company and its Restricted Subsidiaries to be less
than 3.2 billion board feet shall be permitted under this subsection 7.2(f)
unless the aggregate amount of timber owned by the Company and its Restricted
Subsidiaries immediately prior to giving effect to such disposition is less than
3.3 billion board feet; and

 

(g)           [Intentionally omitted].

 

7.4           Harvesting Restrictions.

 

The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, in any calendar year, commencing with 2001, harvest timber or sell standing
timber on its or any Subsidiary's timberlands in excess of Planned Volume for
that year unless, within ten Business Days after the end of such period, (i) the
Company shall comply with the requirements of Section 2.7(a)(i)(B) in respect of
the Net Proceeds from such excess harvest (which shall be determined based upon
the average prices received on the sale of all timber harvested during such
period and a reasonable allocation of direct cash expenses incurred in
connection with the harvesting and sale of timber during such period) and
(ii) the Agent shall have received a certificate from a Responsible Officer in
substantially the form of Schedule 7.4.  "Planned Volume" shall mean for each
calendar year 340,000,000 board feet of timber, as decreased for any year in
which there is an Annual Timber Decrease effective upon the Effective Date for
such Annual Timber Decrease by the same percentage that such Annual Timber
Decrease represents as a percentage of the inventory of standing timber owned by
the Company and its Subsidiaries at the end of the prior calendar year.  For
purposes of the foregoing:

 


"Annual Timber Decrease" shall mean, for any calendar year, the amount, in board
feet, by which the number of board feet of timber sold by the Company and its
Subsidiaries during such calendar year shall exceed the number of board feet of
timber acquired by the Company and its Subsidiaries during such calendar year.

 

"Effective Date" for any Annual Timber Decrease shall be July 1 of the calendar
year for which such Annual Timber Decrease occurs.

 

7.15         Minimum Cash Flow.

 

The Company shall not permit Cash Flow on the last day of any fiscal quarter
specified below to be less than the corresponding amount set forth below:

 

Fiscal Quarter End

 

Amount

December 31, 2001

 

$

45,000,000

March 31, 2002

 

$

47,500,000

June 30, 2002

 

$

47,500,000

September 30, 2002

 

$

55,000,000

 

7.17         Additional Restrictions.

 

Notwithstanding any provision to the contrary contained in the Agreement
(including, without limitation, the definition of "Operating Capacity
Acquisitions", "Capital Additions and Improvements", "Interim Capital
Transactions" and "Permitted Liens" appearing in Section 1.1 of the Agreement
and Sections 7.1, 7.3, 7.5, 7.6 and 7.16 of the Agreement), the Company shall
not and shall not permit any of its Subsidiaries to:

 

(a)           consummate any Operating Capacity Acquisitions or Acquisition
otherwise permitted by Section 7.1(f) or (g);

 

(b)           directly or indirectly, make, create, incur, assume or suffer to
exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than (i) Liens existing on property of such
Person on the Second Amendment Effective Date and (ii) Liens permitted by
Section 7.1(b), (c), (d), (e), (f), (g), (h) and (k);

 

(c)           merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person;

 

(d)           purchase or acquire, or suffer, or make any commitment therefor,
any capital stock, equity interest, or any obligations or other securities of,
or any interest in, any Person, or make or commit to make any Acquisitions, or
make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including any Affiliate
of the Company, other than (i) loans and investments existing on the Second
Amendment Effective Date and (ii) loans and investments permitted by Section
7.5(a), (c) and (d);

 


(e)           create, incur assume, suffer to exist or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness other than
(i) Indebtedness existing on the Second Amendment Effective Date and (ii)
obligations consisting of trade payables entered into in the ordinary course of
business on ordinary terms;

 

(f)            make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, without limitation, by way of
depositing with respect thereto money or securities before due for the purpose
of paying when due) the Senior Notes other than pro rata prepayments thereof
with the Loans and the Facility B Loans as permitted by subsection 2.7(a); or

 

(g)           amend, modify, supplement, waive or otherwise modify any of the
terms or provisions contained in the Senior Note Agreements.